SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name:Global Chartist Fund, LLC Address of Principal Business Office (No. & Street, City, State, Zip Code): 200 Park Avenue, 24th Floor New York, New York 10166 Telephone Number (including area code):(212) 632-1584 Name and address of agent for service of process: Bryan McKigney c/o Oppenheimer Asset Management, Inc. 200 Park Avenue, 24th Floor New York, New York 10166 Copy to: Kenneth S. Gerstein, Esq. Schulte Roth & Zabel LLP 919 Third Avenue New York, New York, 10022 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A: XYesNo Pursuant to the requirements of the Investment Company Act of 1940, the registrant has caused this notification of registration to be duly signed on its behalf in the City of New York and State of New York on the 18th day of October, 2011. GLOBAL CHARTIST FUND, LLC By: /s/ Bryan McKigney Name:Bryan McKigney Title:Authorized Person
